DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed 3/3/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because for the Japan Official Action, the date listed is February 1, 2022.  However, the document does not show a date of February 1, 2022.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wano et al. (JP 2003-277702, see machine translated version).
Regarding claim 1, Wano et al. teach a suction fixing sheet (paragraph [0001]) comprising a porous sheet having air permeability in its thickness direction (paragraphs [0006], [0049]); and a double-sided pressure-sensitive adhesive sheet provided with a substrate (paragraphs [0007], [0008], [0012]) and having air permeability in its thickness direction (paragraphs [0007], [0016]), the double-sided pressure-sensitive adhesive sheet being disposed on one surface of the porous sheet (paragraphs [0008], [0010]); wherein a ratio of a thickness of the porous sheet to a thickness of the double-sided pressure-sensitive adhesive sheet is 8.0 or more (paragraphs [0021], [0022], [0032]).
The limitation “to be placed on a suction surface of a suction device to prevent contact between a suction target and the suction surface" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The suction fixing sheet of Wano et al. is capable of being placed on a suction surface of a suction device to prevent contact between a suction target and the suction surface in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  Being that the suction fixing sheet of Wano et al. and Applicant are the same structurally, they would as a result be capable of the same use.  
Regarding claim 2, Wano et al. teach wherein the suction fixing sheet comprises the double-sided pressure adhesive sheet (paragraphs [0007], [0008], [0012]).
Regarding claim 3, Wano et al. teach wherein the ratio is 10.0 or more (paragraphs [0021], [0022], [0032]).
Regarding claim 4, Wano et al. teach wherein the double-sided pressure adhesive sheet is disposed on the entire surface of the porous sheet (paragraphs [0008], [0010], Fig. 2).
The limitation “in a region of the suction fixing sheet to be in contact with the suction target during suction holding of the suction target by the suction device" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The double-sided pressure-sensitive adhesive sheet of Wano et al. is capable of being in a region of the suction fixing sheet to be in contact with the suction target during suction holding of the suction target by the suction device in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  Being that the suction fixing sheet of Wano et al. and Applicant are the same structurally, they would as a result be capable of the same use.  
Regarding claim 5, Wano et al. teach wherein the porous sheet is a sintered sheet of ultrahigh molecular weight polyethylene particles (paragraphs [0008], [0033], [0034]).
Regarding claim 7, Wano et al. teach wherein the double-sided pressure-sensitive adhesive sheet has a plurality of through holes that pass through the double-sided pressure-sensitive adhesive sheet in the thickness direction (paragraphs [0007], [0012], Fig. 1).
Regarding claim 8, Wano et al. teach wherein the through holes each have an opening in a circular or elliptical (oval) shape (paragraph [0018]).
Regarding claim 11, Wano et al. teach wherein pressure-sensitive adhesive layers of the double-sided pressure-sensitive adhesive sheet are formed of a crosslinked pressure-sensitive adhesive (paragraphs [0022], [0024], [0026]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6, 9, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wano et al. (JP 2003-277702, see machine translated version).
Wano et al. are relied upon as disclosed above.
Regarding claim 6, Wano et al. teach a suction fixing sheet (paragraph [0001]) comprising a porous sheet having air permeability in its thickness direction (paragraphs [0006], [0049]); and a double-sided pressure-sensitive adhesive sheet provided with a substrate (paragraphs [0007], [0008], [0012]) and having air permeability in its thickness direction (paragraphs [0007], [0016]), the double-sided pressure-sensitive adhesive sheet being disposed on one surface of the porous sheet (paragraphs [0008], [0010]); wherein a ratio of a thickness of the porous sheet to a thickness of the double-sided pressure-sensitive adhesive sheet is 8.0 or more (paragraphs [0021], [0022], [0032]).
Wano et al. do not disclose wherein air permeability of the porous sheet in the thickness direction is more than 1.0 cm3/(cm2
Regarding claim 9, Wano et al. teach wherein the double-sided pressure-sensitive adhesive sheet has a plurality of through holes that pass through the double-sided pressure-sensitive adhesive sheet in the thickness direction (paragraphs [0007], [0012], Fig. 1).
Wano et al. teach wherein the diameter of the through holes is 10 mm or less.  Wano et al. do not disclose wherein the through holes each have an opening area of 10 mm2 or less.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in opening area involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the opening area of Wano et al. in order to maintain breathability and maintain the surface flatness of the porous sheet (Wano et al., paragraphs [0016], [0018]).
 Regarding claim 10, Wano et al. teach wherein the double-sided pressure-sensitive adhesive sheet has a plurality of through holes that pass through the double-sided pressure-sensitive adhesive sheet in the thickness direction (paragraphs [0007], [0012], Fig. 1).
Wano et al. teach wherein a percent open area of the through holes in the double-sided pressure-sensitive adhesive sheet is 15.0% or more.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in percent open area involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the percent open area of Wano et al. in order to maintain breathability and prevent the adsorption performance from deteriorating (Wano et al., paragraphs [0016]).
The limitation “in a region of the suction fixing sheet to be in contact with the suction target during suction holding of the suction target by the suction device" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The double-sided pressure-sensitive adhesive sheet of Wano et al. is capable of being in a region of the suction fixing sheet to be in contact with the suction target during suction holding of the suction target by the suction device in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  Being that the suction fixing sheet of Wano et al. and Applicant are the same structurally, they would as a result be capable of the same use.  
Regarding claim 12, Wano et al. teach wherein, in the double-sided pressure-sensitive adhesive sheet, a pressure-sensitive adhesive layer is not limited in any way, but various pressure-sensitive adhesives such are acrylic-based and silicone based are used (paragraph [0022]).
Wano et al. do not disclose wherein a pressure-sensitive adhesive layer on the porous sheet side is formed of an acrylic pressure-sensitive adhesive and a pressure-sensitive adhesive layer on a side opposite to the porous sheet side is formed of a silicone pressure-sensitive adhesive.  However, an acrylic-based adhesive and a silicone-form adhesive can be used respectively for the adhesive layer on the porous sheet and the adhesive layer on the other side.
Regarding claim 15, Wano et al. teach a suction fixing sheet (paragraph [0001]) comprising a porous sheet having air permeability in its thickness direction (paragraphs [0006], [0049]); and a double-sided pressure-sensitive adhesive sheet provided with a substrate (paragraphs [0007], [0008], [0012]) and having air permeability in its thickness direction (paragraphs [0007], [0016]), the double-sided pressure-sensitive adhesive sheet being disposed on one surface of the porous sheet (paragraphs [0008], [0010]); wherein a ratio of a thickness of the porous sheet to a thickness of the double-sided pressure-sensitive adhesive sheet is 8.0 or more (paragraphs [0021], [0022], [0032]).
Wano et al. do not disclose wherein the air permeability of the suction fixing sheet in the thickness direction is 0.1 cm3/(cm2 sec) or more as expressed in terms of Frazier number measured according to Method A for air permeability measurement (Frazier method) prescribed in JIS L 1096:2010.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in air permeability involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the air permeability of the suction fixing sheet of Wano et al. in order to maintain breathability and prevent the adsorption performance from deteriorating (Wano et al., paragraph [0016]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wano et al. (JP 2003-277702, see machine translated version) in view of Niwa et al. (US Patent Application No. 2012/0258247).
Wano et al. are relied upon as disclosed above.
Regarding claim 13, Wano et al. fail to teach wherein the double-sided pressure-sensitive adhesive layer is formed of a plurality of pieces of the crosslinked pressure-sensitive adhesive disposed spaced apart from each other on the one surface of the porous sheet.  However, Niwa et al. teach a double sided pressure sensitive adhesive layer  unprovided with a substrate and having air permeability in its thickness direction (page 8, paragraph [0085]), formed of a crosslinked pressure sensitive adhesive (page 2, paragraph [0013]), wherein the double sided pressure adhesive layer is formed of a plurality of pieces of the crosslinked pressure sensitive adhesive disposed spaced apart from each other (page 2, paragraph [0013], page 8, paragraph [0085]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the double sided pressure adhesive layer of Niwa et al. in one surface of the porous sheet of Wano et al. in order to exhibit an excellent high temperature cohesive strength and low temperature adhesive strength (Niwa et al., page 2, paragraph [0014]).
Regarding claim 14, Wano et al. fail to teach wherein the plurality of pieces of the crosslinked pressure sensitive adhesive are disposed in stripes when viewed in a direction perpendicular to the one surface of the porous sheet.  However, Niwa et al. teach a double sided pressure sensitive adhesive layer  unprovided with a substrate and having air permeability in its thickness direction (page 8, paragraph [0085]), formed of a crosslinked pressure sensitive adhesive (page 2, paragraph [0013]), wherein the double sided pressure adhesive layer is formed of a plurality of pieces of the crosslinked pressure sensitive adhesive disposed spaced apart from each other (page 2, paragraph [0013], page 8, paragraph [0085]), wherein the plurality of pieces of the crosslinked 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the double sided pressure adhesive layer of Niwa et al. in one surface of the porous sheet of Wano et al. in order to exhibit an excellent high temperature cohesive strength and low temperature adhesive strength (Niwa et al., page 2, paragraph [0014]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/8/2022